Citation Nr: 0203443	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  01-04 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for Dependency and Indemnity Compensation 
(DIC) benefits.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The veteran had active service from December 1943 to June 
1955.  He and the appellant were married in November 1945.  
This appeal arises from an August 2000 determination by the 
Department of Veterans Affairs' (VA) St. Petersburg, Florida, 
Regional Office (RO), that the appellant had not submitted 
new and material evidence to reopen her claim for entitlement 
to DIC benefits.



FINDINGS OF FACT

1.  A June 1956 Board decision determined that the appellant 
was not entitled to death benefits as the veteran's 
unremarried widow.  The basis for the determination was that 
a marital separation arose prior to the veteran's death and 
such separation was not without fault on the part of the 
appellant.  

2.  Evidence added to the record since June 1956 includes 
three lay statements to the effect that the veteran and the 
appellant had lived together as husband and wife in Texas and 
South Carolina prior to the veteran's being stationed in 
Japan. 

3.  The evidence received since the June 1956 Board decision 
is cumulative of evidence of record considered in that 
decision.  It does not bear directly and substantially upon 
the specific matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  




CONCLUSION OF LAW

The Board's June 1956 decision denying a claim of entitlement 
to death benefits as the veteran's unremarried widow is 
final.  The appellant has not submitted new and material 
evidence to reopen the claim.  38 U.S.C. § 3303 (1952); 
38 C.F.R. § 19.5 (1956); currently 38 U.S.C.A. §§ 7104, 5108 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.156, 20.1100 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A June 1956 Board decision determined that the appellant was 
not entitled to death benefits as the veteran's unremarried 
widow.  The basis for that determination was that a marital 
separation arose prior to the veteran's death and such 
separation was not without fault on the part of the 
appellant.  That determination is final and is not subject to 
revision on the same factual basis.  38 U.S.C. § 3303 (1952); 
38 C.F.R. § 19.5 (1956); currently 38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (2001).  

In order to reopen the claim, new and material evidence must 
be submitted.  The Board acknowledges that the regulation 
regarding new and material evidence was recently amended.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  This amendment to 38 C.F.R. 
§ 3.156(a) applies only to claims to reopen a finally decided 
claim received on or after August 29, 2001.  The appellant's 
request to reopen her claim was filed prior to August 29, 
2001.  Therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

As noted above, the basis for the June 1956 Board decision 
was that a marital separation arose prior to the veteran's 
death and such separation was not without fault on the part 
of the appellant.  Thus, the appellant was not entitled to 
death benefits as the veteran's unremarried widow.

The veteran died in June 1955 while on active duty in Japan.  
The appellant at that time resided in South Carolina.  Under 
the regulation in effect in June 1956, the requirement of 
continuous cohabitation from the date of marriage to the date 
of the death of the veteran would be considered met when the 
evidence showed no separation due to the fault of the widow.  
If the parties by mutual consent lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show an intent on the part of the widow to desert her 
husband, the continuity of the cohabitation will not be 
considered as having been broken.  Temporary separations 
which naturally occur in the ordinary course of life, 
including those caused for the time being through fault on 
the part of either party, will not break the continuity of 
the cohabitation.  38 C.F.R. § 4.16 (1956).

The current regulation is substantially similar, however it 
states that the requirement that there must be continuous 
cohabitation from the date of marriage to the date of death 
of the veteran will be considered as having been met when the 
evidence shows that any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
surviving spouse.  38 C.F.R. § 3.53(a) (2001).

The Court has determined that 38 U.S.C.A. § 101(3) and 38 
C.F.R. § 3.50(b)(1) set forth a two-part test to determine 
whether a spouse will be deemed to have continuously 
cohabited with the veteran when there has been a separation.  
The spouse must not only be free of fault at the time of the 
separation, but it must be found that the separation "was due 
to the misconduct of, or procured by, the veteran."  In 
assessing the reasons for a separation between a veteran and 
his or her spouse, fault or the absence of fault is to be 
determined based on an analysis of conduct at the time of the 
separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).

At the time of the June 1956 Board decision, the record 
contained field examination reports, deposition testimony, 
and written statements from various parties, including M. B.  
These contained varying accounts of the circumstances of the 
marriage of the veteran and the appellant.  The evidence 
contained admissions by the appellant that she had conducted 
an extended extramarital relationship with a man and this had 
resulted in the birth of a child.  The record also contained 
letters written by the veteran to the appellant and to his 
mother.  The final letter from the veteran to his mother, 
dated in November 1954, indicated that the veteran had 
informed the appellant that he was aware of the birth of this 
child and he intended to look into getting a divorce upon his 
return to South Carolina.

Based upon this evidence, the Board determined in its June 
1956 decision that a marital separation arose prior to the 
veteran's death, and that such separation was not without 
fault on the part of the appellant.  As noted above, that 
determination is final.  In order to reopen the claim, the 
appellant would have to submit new and material evidence.

Such evidence would have to tend to prove the merits of the 
claim as to each essential element that was a specified basis 
for the previous denial.  Evans, supra.  Thus, in this case, 
to be new and material, the evidence would need to be 
probative of the question of whether a marital separation 
arose prior to the veteran's death, and such separation was 
not without fault on the part of the appellant.  

The three lay statements submitted by the appellant do not 
address these specific points.  Instead, they attest to the 
fact that the veteran and appellant lived together when he 
was not stationed overseas and the appellant did not 
accompany the veteran on his overseas assignment due to 
financial considerations.  The statement of M. B., in 
particular, is in fact neither as specific nor as substantial 
as a written statement from her dated in April 1956 that was 
considered in the previous denial. 

The facts addressed in the recently submitted lay statements 
regarding the living arrangements and relationship of the 
appellant and veteran prior to his departure for an overseas 
assignment were known at the time of the June 1956 decision.  
They are not currently in dispute.  The Board's decision 
turned on what transpired in the last year or so of the 
veteran's life, well after he had been stationed in Japan.  
It was the appellant's actions during that time and the 
veteran's state of mind as evidenced by the November 1954 
letter to his mother which were the basis for the Board's 
finding that a separation had arisen and the appellant was 
not without fault.  The appellant's own written statements in 
support of her attempt to reopen are similarly cumulative of 
evidence of record in 1956. 

The evidence received since the June 1956 Board decision is 
cumulative of evidence of record considered in that decision.  
It does not bear directly and substantially upon the specific 
matter under consideration.  It is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the veteran's attempt to reopen the 
reopen her claim for DIC benefits must fail.  

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); see 66 Fed. Reg. 45,620-45,632 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  This law eliminated the concept of a well-
grounded claim; redefined the obligations of VA with respect 
to the duty to assist; and imposed on VA certain notification 
requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The appellant was notified in a September 2000 
letter that she would need to submit new and material 
evidence to reopen her previously denied claim.  The January 
2001 statement of the case (SOC) and the November 2001 
supplemental statement of the case (SSOC) informed the 
appellant of the reasons why the evidence she submitted was 
not new and material.  The Board concludes that the 
discussions in the September 2000 letter, the SOC, and the 
SSOC adequately informed the appellant of the evidence needed 
to substantiate her claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  (This 
amendment to 38 C.F.R. § 3.159(c) regarding VA's duty to 
obtain evidence in conjunction with an attempt to reopen a 
finally decided claim applies only to claims received on or 
after August 29, 2001.  As noted above, the appellant's 
request to reopen her claim was filed prior to August 29, 
2001.  Therefore, the amended regulation does not apply.)  
Nevertheless, the Board notes that extensive evidence was 
developed in connection with the original adjudication of 
this matter in 1956, including marriage and birth 
certificates, depositions of interested parties and 
witnesses, field examination reports, and letters from the 
appellant and the veteran.  Many, if not most, of the sources 
of that information are now deceased.  The appellant has not 
identified any relevant evidence that is not of record and 
that could be obtained at this point.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).





ORDER

New and material evidence not having been submitted to reopen 
the appellant's claim for entitlement to DIC benefits, the 
appeal is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

